             Case 2:15-cv-01175-RSL Document 184 Filed 08/04/20 Page 1 of 1



1
2
3
4
5                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
6                                     AT SEATTLE
7     YESENIA PACHECO, et al.,
                                                         Case No. C15-1175RSL
8                   Plaintiffs,
                                                         ORDER
9            v.
10    UNITED STATES OF AMERICA,
11                  Defendant.
12
13
            This matter comes before the Court on “Plaintiffs’ Motion to Deny or Strike
14
     Defendant’s Request for a Medical Reversionary Trust.” Dkt. # 174. Defendant has not,
15
     however, requested that the Court impose a medical reversionary trust, making plaintiff’s
16
     motion premature. In addition, the Court is not inclined to resolve issues related to the
17
     appropriateness of various remedial options before hearing testimony and considering the
18
     evidence at trial. While the Court undoubtedly has the discretion to impose a medical
19
     reversionary trust, whether one would be appropriate in this case will depend on S.L.P.’s
20
     circumstances and an evaluation of what is in her best interests. Plaintiff’s motion is
21
     therefore DENIED.
22
                   DATED this 4th day of August, 2020.
23
24
25
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
26

     ORDER - 1
